                                                                                  Case 2:19-cv-01464-APG-BNW Document 24 Filed 03/16/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                              7
                                                                                                                             DISTRICT OF NEVADA
                                                                              8
                                                                                   JUSTIN MEYERS, an individual;                              Case No.: 2:19-cv-01464-APG-BNW
                                                                              9
                                                                                                                             Plaintiff,
                                                                             10
                                                                                             v.
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12    PROG LEASING, LLC, a foreign limited-
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                   liability company;                                               NOTICE OF SETTLEMENT
                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                          Defendant.
                                           Las Vegas, Nevada 89123




                                                                             14
                                                                             15         PROG LEASING, LLC,

                                                                             16                                      Third Party Plaintiff,

                                                                             17         v.

                                                                             18
                                                                                        GABRIELLE COOPER,
                                                                             19
                                                                                                                   Third-Party Defendant.
                                                                             20
                                                                             21                   The Parties have reached an agreement in principle to resolve this action and anticipate

                                                                             22   settlement documents will be finalized within the next sixty (60) days. Therefore, the Parties

                                                                             23   request that the Court vacate all pending deadlines and filing requirements in this matter.

                                                                             24   ///

                                                                             25   ///

                                                                             26   ///

                                                                             27   ///

                                                                             28   ///

                                                                                                                                     Page 1 of 2
                                                                                  Case 2:19-cv-01464-APG-BNW Document 24 Filed 03/16/20 Page 2 of 2



                                                                              1          The Parties further requests that the Court set a deadline sixty (60) days from today for
                                                                              2   either dismissing this action with prejudice or filing a joint status report regarding settlement.

                                                                              3                                                     Dated: March 16, 2020
                                                                              4                                                     LAW OFFICE OF
                                                                                                                                    KEVIN L. HERNANDEZ
                                                                              5
                                                                                                                                    /s/ Kevin L. Hernandez
                                                                              6                                                     Kevin L. Hernandez, Esq.
                                                                                                                                    Nevada Bar No. 12594
                                                                              7                                                     8872 S. Eastern Avenue, Suite 270
                                                                                                                                    Las Vegas, Nevada 89123
                                                                              8                                                     kevin@kevinhernandezlaw.com
                                                                                                                                    Attorney for Plaintiff
                                                                              9
                                                                             10
                                                                             11                                    CERTIFICATE OF SERVICE
Law Office of Kevin L. Hernandez




                                                                             12          The undersigned certifies that the foregoing NOTICE OF SETTLEMENT was
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             13   electronically served to the following parties:
                                       8872 S. Eastern Avenue, Suite 270
                                           Las Vegas, Nevada 89123




                                                                             14
                                                                                  Stacy H. Rubin, Esq.
                                                                             15   BALLARD SPAHR LLP
                                                                                  1980 Festival Plaza Drive, Suite 900
                                                                             16   Las Vegas, Nevada 89135
                                                                                  rubins@ballardspahr.com
                                                                             17   LitDocket_West@ballardspahr.com
                                                                                  lvdocket@ballardspahr.com
                                                                             18   Attorneys for Defendant Prog Leasing, LLC
                                                                             19   Gabrielle Cooper
                                                                                  9518 Utrecht St.
                                                                             20   Las Vegas, NV 89119
                                                                             21
                                                                                         Dated: March 16, 2020
                                                                             22
                                                                                                                                         /s/ Kevin L. Hernandez .
                                                                             23                                                          An Employee of the Law Office of Kevin L.
                                                                                                                                         Hernandez
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28
                                                                                                                               Page 2 of 2
